DETAILED ACTION
Status of Claims
This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 05/30/2022.
Claims 1, 3, 6-8, 10, 13-16, and 19-20 have been amended; claims 4-5, 11-12, and 17-18 have been canceled.
Claims 1-20 are currently pending; claims 1-3, 6-10, 13-16, and 19-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 11/30/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments/Remarks
35 U.S.C. § 112:
The amended claims have overcome the 35 U.S.C. § 112(b) rejections, and the 35 U.S.C. § 112(b) rejections have been withdrawn.
The amended claims cause new issues, and the applicant has been advised to refer to the 35 U.S.C. § 112 section for more information.

35 U.S.C. § 101:
With respect to the office action on the 101 rejection, the applicant’s arguments have been fully considered but are not persuasive.
With respect to Step 2A Prong 1, the claims are directed to processing a transaction, which is an abstract idea. Specifically, the identified limitations are grouped within the “certain methods of organizing human activity” group of abstract ideas because the claims involve a series of steps of processing and validating a transaction that is initiated by a sender or a customer. 
The applicant contents that the transaction includes two fees and that a conventional UTXO-based blockchain transaction includes only one fee. The examiner respectfully disagrees. A regular blockchain transaction could include either both payment fee and transaction fee as inputs or only one UTXO as an input that includes the amount for the transaction fee in one transaction. 
With respect to Step 2A Prong 2, the judicial exception is not integrated into a practical application because the identified additional elements merely serve as a tool to perform an abstract idea/or generally link the use of the judicial exception to a particular technological environment. The additional elements do not improve the functioning of computer nor do they improve a technology or technical field. Generating a read set and a write set of a transaction by invoking a chaincode is a regular procedure of a Hyperledger Fabric, which is performed by the endorser nodes.
The applicant contends that the amended claims enable a traditional output of a UTXO-format blockchain transaction that requires two transactions to process both the transaction fee and the payment fee. Examiner respectfully disagrees. As mentioned by the examiner, a regular blockchain transaction could include either both payment fee and transaction fee as inputs or only one UTXO as an input that includes the amount for the transaction fee in one transaction.
With respect to Step 2B based on 2019 Revised Patent Subject Matter Eligibility Guidance, the identified additional elements do not amount to significantly more than the judicial exception because they amount to nothing more than using the identified elements to automate and/or implement the abstract ideas (see MPEP 2106.05(I)(A)(f) & (h)). Hence, the claims are not patent eligible.

35 U.S.C. § 103:
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed in the 35 U.S.C. § 103 section. Hence, the applicant’s arguments with respect to the claim rejection have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
	Claim 1 recites a system comprising a processor that performs steps of connecting to a blockchain network, receiving a message, generating a blockchain transaction, executing a chaincode to generate a read sed and write set, validating the blockchain transaction based on the read set and write set, and committing the validated blockchain transaction. The specification discloses that the recited steps above are performed by the different server and nodes, such as a consortium server, a endorsing peer node, and an ordering node (see Fig. 1; Fig. 2B; and paragraphs [0077]-[0080]). It is unclear which server/device/node the claimed processor belongs to: the consortium server, the endorsing peer node, or the ordering node. Does one server or node perform all of the claimed steps?
	Claim 15 is rejected for the same reason shown above.
	Dependent claims 2-3, 6-7, 16, and 19-20 are rejected because they depend on the rejected independent claims 1 and 15, respectively.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-3 and 6-7 are directed to a system comprising a processor and a memory, claims 8-10 and 13-14 are directed to a method, and claims 15-16 and 19-20 are directed to a non-transitory computer-readable storage medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite processing a payment transaction. Specifically, the claims recite “connecting … comprising; receiving from a sender … a message containing a payment note value and a recipient data, the message being serially encrypted; generating … based on the encrypted serially encrypted message, a blockchain transaction comprising a transfer of an unspent transaction output of the sender (UTXOs) comprising the payment note value to an unspent transaction output of the recipient (UTXOr), wherein the blockchain transaction further contains a transaction fee value therein; inputting content from the blockchain transaction as arguments … and execute … based on the input against a current state of the blockchain ledger to generate a read set and a write set of the blockchain transaction; validating the blockchain transaction based on the read set and the write set; and committing the validated blockchain transaction,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for receiving the payment information, validating and committing the payment transaction, which is a process that deals with the payment transactions. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a consortium server, a processor, a memory, a blockchain, a blockchain network, a blockchain ledger, a plurality of routers, and a chaincode, merely use a computer and a blockchain as tools to perform an abstract idea. Specifically, the consortium server, the processor, the memory, the blockchain, the blockchain network, the plurality of routers, and the chaincode perform the steps or functions of connecting to a blockchain network, receiving a payment request message, generating a transaction, inputting arguments to a chaincode and executing the chaincode, validating the transaction, and committing the transaction. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a consortium server, a processor, a memory, a blockchain, a blockchain network, a plurality of routers, and a chaincode to perform the steps amount to nothing more than using a computer/processor and a blockchain to automate and/or implement the abstract idea of processing a payment transaction. As discussed above, taking the claim elements separately, the consortium server, the processor, the memory, the blockchain, the blockchain network, the plurality of routers, and the chaincode perform the steps or functions of connecting to a blockchain network, receiving a payment request message, generating a transaction, inputting arguments to a chaincode and executing the chaincode, validating the transaction, and committing the transaction. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of processing a payment transaction. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-3, 6-7, 9-10, 13-14, 16, and 19-20 further describe the abstract idea of processing a payment transaction. Claims 2 and 9 further disclose the encrypted message; claims 3, 10, and 16 disclose submitting the transaction via a smart contract; and claims 6-7, 13-14, and 19-20 disclose processing a termination transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are not patent eligible, either.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-8, 10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Antonopoulos (“Mastering Bitcoin,” December 2014), and further in view of Baliga et al. (“Performance Characterization of Hyperledger Fabric,” June 2018) and Beaver et al. (US 7234059 B1).
Claims 1, 8, and 15:
ZINDER discloses the following:
a.	a processor of a consortium server. (See Fig.1 and paragraph [0050], “[d]igital asset repository computer system 600 includes computer processor [processor] 608 that executes or runs the micro-services application programming interface [API] 610 and user interface 612 [e.g., that generates and provides web pages or other user interface elements that may be rendered into the screens of FIGS. 7A-7H that may be shown on a user device, such as 614A and 614B].”)
b.	a memory storing one or more instructions that when executed by the processor. (See paragraph [0017], “[c]ertain example embodiments also relate to a method for operating an electronic resource tracking and storage computer system as described above, as well as computer program instructions that are embodied on a non-transitory storage medium”; Fig. 1; paragraph [0038]; and Fig. 8.)
c.	connect to a blockchain network configured comprising a blockchain ledger. (See Fig. 1; paragraph [0038], “FIG. 1 illustrates a non-limiting example function block diagram of a computer-implemented digital asset repository computer system [also referred to herein as a digital resource repository computer system] 600 that interfaces with blockchain 618 according to certain example embodiments”; paragraph [0042], “[t]ransactions for privately issued assets are digital transactions that have been submitted and/or validated by a corresponding blockchain [e.g., a public and distributed digital ledger] 618”; paragraph [0085], “[o]nce validated, the submitted transaction becomes part of an immutable record [the distributed blockchain ledger] that represents creation of this asset.”)
d.	receive, from a sender, a message that contains a payment note value and a recipient data. (See Fig. 3A, paragraph [0093], “a user or system administrator with sufficient permission to act on behalf of a participant [e.g., investor A] provides user input to user device 614A or 614B, the user input indicating how many shares [or other quantity] are to be transferred and to whom [e.g., another participant] the shares are to be transferred to. In certain examples, the user also provides a price [e.g., a price per share or total price] that is associated with the transfer. In response to the provided user input, the user device 614A or 614B sends an electronic message to the digital asset repository computer system 600. The electronic message may include the destination participant [e.g., a unique identifier for the participant], the source participant [e.g., a unique identifier for the source participant], the asset [e.g., an asset identifier], and a quantity of the asset.”)
e.	generate, based on the received message, a blockchain transaction comprising a transfer of an unspent transaction output of the sender (UTXOs) comprising the payment note value to an unspent transaction output of the recipient (UTXOr). (See paragraph [0008], “[w]hen a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier [e.g., a blockchain address] to at least one participant identifier [e.g., another blockchain address]. The generated transaction also includes a quantity value for this new resource that is to be issued or transferred”; paragraph [0012], “paragraphs [0046]-[0048], “[o]nce the transaction is generated, submitted, and validated by the blockchain, then the quantity that is included with the transaction is effectively ‘held’ by the participant identifier that received the transaction [e.g. as an unspent output]”; Figs. 2B-2C; paragraphs [0085]-[0091] “FIG. 2C shows that issuance to an investor may be a two-step process that requires two [or three] separate blockchain transactions. Here, the operator of system 600 [e.g., Nasdaq] issues new shares as described above and expressly links this issuance to a transaction that is validated by the blockchain.... After validating transaction 702, company A [a participant in system 600] can issue 300 shares to participant 1 in the form of transaction 706A. This transaction will be based on the same unique assetID, but have a different quantity associated with it”; paragraphs [0097]-[0099], “the processor will generate a blockchain transaction based on private and public keys of the source participant, and any additional outputs that are needed from ledger storage 606 to formulate a further blockchain transaction. In certain examples, the blockchain transaction includes data from fields 806 and 822 of FIGS. 3B and 3C. The created blockchain transaction is then submitted, via blockchain services 616, to the blockchain 618 for validation.”)
f.	input content from the blockchain transaction as arguments to a chaincode (i.e., a smart contract) and execute the chaincode based on the input against a current state of the blockchain ledger; validate the blockchain transaction based on the execution of the chaincode. (See Fig. 6; paragraph [0131], “[i]n certain example embodiments, a smart contract may be integrated [e.g., entirely] into the blockchain system. In this type of implementation, the ‘contract’ may be tied to a blockchain address that is capable of receiving and holding assets”; paragraph [0133], “[t]he contract includes a programmatic script that must be satisfied in order for the shares assigned to the blockchain contract address 1104 to be released [e.g., to the investor]”; and paragraph [0137], “[t]he transfer is validated [e.g., programmatically] against the validation logic associated with the contract [e.g., a script that is associated with the transaction]. In certain examples, blockchain contract 1104 may require digitally co-signing the transaction to release the shares and may only do so if the right conditions are met [e.g., if the amount of currency provided by the investor equals the value of the shares to be acquired]. For example, the validation may include validating that there is a sufficient amount of digital currency to authorize the transfer of the requested number of shares. The nature of the validation of the blockchain transaction submitted from the investor is determined by the programmatic logic that is part of the allocated contract.”)
g.	commit the validated blockchain transaction to the blockchain ledger of the blockchain network. (See paragraph [0046], “[o]nce the transaction is generated, submitted, and validated by the blockchain, then the quantity that is included with the transaction is effectively ‘held’ by the participant identifier that received the transaction [e.g. as an unspent output]” and paragraph [0085], “[t]he created blockchain transaction is submitted, through blockchain services 616, to the blockchain 618 for validation by blockchain computing nodes that digitally ‘mine’ the transaction. Once validated, the submitted transaction becomes part of an immutable record [the distributed blockchain ledger] that represents creation of this asset.”)
ZINDER does not disclose the following:
wherein the blockchain transaction further contain a transaction fee value therein; 
a series of onion routers and the serially encrypted message;
execute the chaincode to generate a read se and a write set of the blockchain transaction; and
validate the blockchain transaction based on the read set and the write set.

However, Beaver discloses a series of onion routers and that the message is serially encrypted by the series of onion routers and processing the serially encrypted message. (See col 4, lines 13-64, “[t]he group may be a domain, with optionally one or more members of the group being a domain. Preferably, anonymity of the sender of the message is maintained, including by causing the encrypted message to be transmitted over a network such that the recipient of the encrypted message receives no data concerning network routing of the encrypted message, most preferably via a network comprises employing onion routers, wherein the onion routers encrypt messages received by the onion routers with the public key of the recipient”; col 9, lines 24-33, “[u]pon receipt of a message, the TDR Receive Message Protocol is used to process the message: it is decrypted and validated and a revocation token is sent back through the onion router to the sending domain with the provided return reply envelope”; and col 12, lines 3-35.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Beaver, and to encrypt the message by a plurality of routers and process the serially encrypted message, so that it provides relative anonymity for communications between the members and that the process will be made more secure.
The combination of ZINDER and Beaver discloses the claimed invention but does not explicitly disclose the following:
wherein the blockchain transaction further contain a transaction fee value therein; 
execute the chaincode to generate a read se and a write set of the blockchain transaction; and
validate the blockchain transaction based on the read set and the write set.
Antonopoulos discloses a blockchain transaction comprising the payment not value to an unspent transaction output of the recipient, wherein the blockchain transaction further contain a transaction fee value therein. (See Figure 1-4; pages 12-13; pages 120-121, “[m]ost transactions include transaction fees, which compensate the bitcoin miners for securing the network…. This section examines how transaction fees are included in a typical transaction. Most wallets calculate and include transaction fees automatically. However, if you are constructing transactions programmatically, or using a command line interface, you must manually account for and include these fees”; pages 177-178, “Bitcoin miners also earn fees from transactions. Every transaction may include a transaction fee, in the form of a surplus of bitcoin between the transaction’s inputs and outputs.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER and Beaver, to incorporate with the teachings of Antonopoulos, and to include the transaction fee as part of the transaction, so that transaction fees are collected by the miner who mines the block that records the transaction on the blockchain.
The combination of ZINDER, Beaver, and Antonopoulos discloses the following:
execute the chaincode to generate a read se and a write set of the blockchain transaction; and
validate the blockchain transaction based on the read set and the write set.
Baliga discloses the following:
a.	execute the chaincode on the input against a current state of the blockchain ledger to generate a read set and a write set of the blockchain transaction. (See Fig. 1 and page 2, “1) Client initiates a transaction: A client prepares a request proposal to invoke a chaincode function. The request is signed by the client and sent on the channel where the chaincode is deployed…. 2) Endorsing peers verify signature and execute the transaction: The endorsing peers perform all the validity checks for well-formedness, authenticity, replay-protection and client authorization. If all checks are successfully cleared, the peers execute the transaction against their own key-value stores and produce a response that include read-write sets generated as a result of chaincode execution. These values, signed by the peers are sent back to the client as a proposal response or endorsement. No changes to the ledger are made at this point in time.”)
b.	validate the blockchain transaction based on the read set and the write set. (See Fig. 1 and page 2, “[i]f all checks are successfully cleared, the peers execute the transaction against their own key-value stores and produce a response that include read-write sets generated as a result of chaincode execution. These values, signed by the peers are sent back to the client as a proposal response or endorsement…. 3) Client collects endorsements and sends to the ordering service: The client examines and compares all the endorsements and verifies that it has met the endorsement policy requirements of the chaincode…. If the request is a chaincode invoke [or write], it assembles the endorsements into a transaction and sends it to the ordering service for inclusion into the blockchain…. 4) Transaction is validated and committed: Ordered transactions within blocks are delivered to all peers on the channel by the ordering service. The peers verify the transaction and endorsement policy fulfillment; if all checks go through, the peers add the block to the ledger.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Beaver, and Antonopoulos; to incorporate with the teachings of Baliga; to generate a read set and a write set by executing the chaincode; and to validate the transaction based on the read set and the write set, so that the transaction can be fully validated by comparing the execution results of the chaincode with the endorsement policy requirements to ensure the accuracy of the validation of the transaction.

Claims 3, 10, and 16:
ZINDER in view of Beaver, Antonopoulos, and Baliga discloses the limitations shown above.
ZINDER further discloses wherein the processor is configured to submit the blockchain transaction via a smart contract. (See Fig. 6 and paragraphs [0131]-[0132].)

Claims 6, 13, and 19:
ZINDER in view of Beaver, Antonopoulos, and Baliga discloses the limitations shown above.
ZINDER discloses generating a transaction based on the UTXOr and submitting a transaction to the blockchain via a smart contract. (See paragraphs [0098]-[0099]; Fig. 6; and paragraphs [0131]-[0132].)
Antonopoulos discloses a blockchain transaction based on the UTXOr and the transaction fee value. (See pages 51-53; pages 120-121; and pages 177-178.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ZINDER, to incorporate with the teachings of Antonopoulos, and to generate a transaction for a blockchain based on the fee information, so that the transferring of the asset ownership can be recorded.


Claims 7, 14, and 20:
ZINDER in view of Beaver, Antonopoulos, and Baliga discloses the limitations shown above.
ZINDER discloses crediting the payment note value to the recipient. (See paragraph [0131] and paragraph [0137].)
Antonopoulos discloses retaining the transaction fee value. (See pages page 113; pages 120-121, and pages 177-178.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ZINDER, to incorporate with the teachings of Antonopoulos, and to retain the processing fee for a miner after the confirmation of the transaction is received, so that the miner who has validated the transaction service can obtain the fee for a reward.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZINDER (US 20170005804 A1) in view of Antonopoulos (“Mastering Bitcoin,” December 2014), Baliga et al. (“Performance Characterization of Hyperledger Fabric,” June 2018), and Beaver et al. (US 7234059 B1), and further in view of Clark et al. (US 20160253663 A1).
Claims 2 and 9:
ZINDER in view of Beaver, Antonopoulos, and Baliga discloses the limitations shown above.
ZINDER further discloses that the message contains a hash of a public key of the sender. (See paragraph [0054] and paragraph [0093].)
Beaver discloses that a message is serially encrypted by a plurality of routers. (See col 4, lines 13-64 and col 12, lines 3-35.)
None of ZINDER, Beaver, Antonopoulos, and Baliga explicitly discloses containing a public key of the sender in the message.
However, Clark discloses that the message contains a public key of the sender. (See Fig. 1; paragraphs [0040]-[0048]; and paragraph [0058].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of ZINDER, Beaver, Antonopoulos, and Baliga, to incorporate with the teachings of Clark, and to include the public key of the sender in the encrypted message, so that the sender can be identified and the transaction process can be facilitated.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
SONG et al. (US 20180293576 A1) disclose a blockchain-based customer currency transaction system that provides a secure transaction service with regards to a customer currency defined based on a cryptocurrency of a blockchain.
CHANDRASEKHAR et al. (US 20170357966 A1) disclose a system and a method of submitting data captured in a transaction message to a blockchain, and of settling the payment transactions by using a proprietary, private blockchain.

The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). The applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D./Examiner, Art Unit 3685 

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685